Citation Nr: 0905347	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-18 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for vertigo.

2.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The Veteran had active service from February 1992 to March 
1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The issue of entitlement to service connection for vertigo is 
being remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for vertigo was denied by the RO in a 
decision of June 2003.  The Veteran was informed of the 
decision and he did not appeal.

2.  The evidence submitted since the RO's June 2003 decision 
is relevant and probative of the issue at hand.


CONCLUSIONS OF LAW

1.  The June 2003 decision, which denied service connection 
for vertigo, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The evidence received since the June 2003 rating 
decision, which denied service connection for vertigo, is new 
and material, and the claim is reopened.  38 U.S.C.A. §§ 
5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify a veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist a veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the claim is being reopened.  As such, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

New and Material

Service connection for vertigo was denied in a June 2003 
rating decision on the basis that while service treatment 
records showed the appellant was seen for vertigo in service, 
it was thought to be psychological in nature and no chronic 
disability of the ears was shown in the service treatment 
records, and on the basis that there was no evidence of a 
current disability of the ear, to include vertigo.  The 
appellant did not appeal the decision and it became final.

At the time of the decision, the record included service 
treatment records showing complaints of and treatment for 
vertigo in service.  Records also showed that it was thought 
the vertigo was psychological in nature.

Submitted since the RO's June 2003 decision are VA outpatient 
treatment record showing treatment for mental health issue; 
testimony from the Veteran at an RO hearing of July 2006 
where he testified that he has continued to experience bouts 
of vertigo since service and that he had been told in service 
that his vertigo was due to severe sinus infection; and 
service treatment records of May 1992 which show the Veteran 
was seen for complaints of dizziness and an assessment of 
vertigo probably secondary to labyrinthitis, secondary to 
upper respiratory tract infection.  

The RO's June 2003 decision is final based upon the evidence 
then of record.  A prior final decision will be reopened if 
new and material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Where VA receives relevant official service department 
records that existed and had not been associated with the 
claims file when VA first decided the claim, VA will 
reconsider the claims, notwithstanding the requirement of new 
and material evidence.  See 38 C.F.R. § 3.156(c).

The Board has made a careful review of the record and finds 
that the provisions of 38 C.F.R. § 3.156(c) are applicable in 
this case.  At the time of the prior denial, there was 
evidence of complaints of and treatment for vertigo in 
service.  However, service treatment records associated with 
the claims file at that time showed that the vertigo had been 
considered to be psychological in nature.  Since the June 
2003 denial, the Veteran has submitted service treatment 
records which show a diagnosis of vertigo attributed to an 
organic disease process, namely labyrinthitis, secondary to 
upper respiratory tract infection.  This evidence is relevant 
and probative to the issue at hand as it tends to show a 
cause of the vertigo of which there was no evidence at the 
time of the prior denial.  The May 1992 service treatment 
records are relevant, existed at the time of the prior denial 
and were not part of the service treatment records associated 
with the claim file at the time of the prior denial.  
Therefore, the Board finds that this records serves as a 
basis for reopening (reconsidering)the claim under 38 C.F.R. 
§ 3.156(c).  

Based on the above the claim of entitlement to service 
connection for vertigo is reopened.


ORDER

The application to reopen (reconsider) the claim for service 
connection for vertigo is granted.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

The U.S. Court of Appeals for Veterans Claims held in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), that in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  The Board notes that service treatment records show 
complaints of and treatment for vertigo.  Furthermore, at the 
RO hearing of July 2006 the Veteran testified that he was 
told in service his vertigo was due to a severe sinus 
infection and that since service he has continued to have 
sinus problems approximately 10 times a year during which he 
experiences vertigo.  The Board notes that the Veteran has 
not undergone a VA examination.  Therefore, a medical 
examination is required.  See McLendon.

The VCAA also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The Board notes that service 
treatment records of May 1992 note that the appellant was 
seen multiple times at Ft. Sam Houston for vertigo.  However, 
the claim file only contains records from Ft. Campbell, 
Kentucky and there is no indication that records from Ft. Sam 
Houston have been requested.  These records must be 
requested.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all 
treatment records for vertigo from 1992 
from the hospital at Ft. Sam Houston, 
TX.  If no records are available a 
negative response is requested.  

2.  After the above request has been 
completed, the appellant should be 
afforded a VA examination to determine 
the nature and etiology of any current 
vertigo.  The examiner should 
specifically comment as to whether it 
is as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
vertigo is related to service or 
whether such etiology is unlikely 
(i.e., less than a 50-50 probability).  
Specifically, the examiner should 
comment as to whether any currently 
found vertigo is related to the 
manifestations of vertigo in service.  
The claims folder should be made 
available to the examiner.  It is 
requested that reasoning be afforded in 
support of any opinion provided.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


